Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 1 of 10

 

Awe as U.S. Department of Justice
pe se
x a
wb abba He United States Attorney
Marans” District of Connecticut
Connecticut Financial Center (203)821-3700

157 Church Street, 25" Floor Fax.(203) 773-5

76 _.
New Haven, Connecticut 06510 hi

     
 

October 10, 2019
E. Gregory Cerritelli

Knight and Cerritelli, LLC
2 Lincoln Street
New Haven, CT 06510

Re: — United States v. Kimberly Roman, 3:18cr260(MPS)

Dear Attorney Cerritelli:

This letter confirms the plea agreement between your client, Kimberly Roman (the
“defendant”), and the United States Attorney’s Office for the District of Connecticut (the
“Government”) concerning the referenced criminal matter.

THE PLEA AND OFFENSE
In consideration for the benefits offered under this agreement, the defendant to plead
guilty to a lesser included offense of Count One in the superseding indictment charging a

violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(C), and 846.

The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

1, A conspiracy existed between two or more persons to possess with intent to
distribute and to distribute a controlled substance, i.e. heroin; and
2. The defendant knowingly and intentionally became a participant in, or a member

of, the conspiracy.

THE PENALTIES

Imprisonment

The offense carries a maximum penalty of 20 years in prison.
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 2 of 10

E. Greg Cerritelli, Esq.
Page 2

Supervised Release

In addition, for the offense the Court must impose a term of supervised release of at least
three years and as much as life to begin after any term of imprisonment. 21 U.S.C.

§ 841(b)(1)(C).

The defendant understands that, should she violate any condition of supervised release,
she may be required to serve a further term of imprisonment of up to two years per violation
pursuant to 18 U.S.C. § 3583.

Fine

The offense of conspiracy carries a maximum fine of $1,000,000. The defendant is also
subject to the alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum
fine that may be imposed on the defendant is the greatest of the following amounts: (1) twice the
gross gain to the defendant resulting from the offense; (2) twice the gross loss resulting from the
offense; or (3) the amount specified in the section defining the offense, which is $1,000,000.

Special Assessment

In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day the guilty plea is accepted.

Interest, penalties and fines

Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.

§ 3572(h), (i) and § 3612(g).

Restitution

In addition to the other penalties provided by law, the Court may also order that the
defendant make restitution under 18 U.S.C. § 3663, and the Government reserves its right to seek
restitution on behalf of victims consistent with the provisions of § 3663. The scope and effect of
the order of restitution are set forth in the attached Rider Concerning Restitution. Restitution is
payable immediately unless otherwise ordered by the Court.

Forfeiture

Pursuant to 21 U.S.C. § 853(a), the defendant agrees to forfeit to the United States her
interest in any property constituting, or derived from, proceeds obtained, directly or indirectly, as
a result of the violations of Title 21, United States Code, Sections 841 and 846 and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of,
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 3 of 10

E. Greg Cerritelli, Esq.
Page 3

those violations and a sum of money equal to the total amount of proceeds obtained as a result of
the offense, including but not limited to $20,230 recovered from a storage unit connected to the
defendant on October 15, 2018 .

The defendant acknowledges that the property described above is forfeitable as property
that represents the proceeds of, or was used to facilitate the commission of, the narcotics violation
in Count One of the superseding indictment. The defendant agrees to waive all interests in this
asset in any administrative or judicial forfeiture proceeding, whether criminal or civil, state or
federal. The defendant agrees to consent to the entry of an order of forfeiture for the forfeitable
asset and waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
notice of the forfeiture in the charging instruments, announcement of the forfeiture at sentencing,
and incorporation of the forfeiture in the judgment. The defendant acknowledges that she
understands that the forfeiture of asset is part of the sentence that may be imposed in this case and
waives any failure by the Court to advise her of this, pursuant to Federal Rule of Criminal
Procedure 11(b)(1)(J), at the time her guilty plea is accepted.

The defendant agrees to hold the United States, its agents and employees harmless from
any claims whatsoever in connection with the seizure or forfeiture of the above listed asset covered
by this agreement. The defendant further agrees to waive all constitutional and statutory
challenges in any manner to any forfeiture carried out in accordance with this plea agreement on
any grounds. The defendant also understands and agrees that by virtue of her plea of guilty she
waives any rights or cause of action to claim that she is a “substantially prevailing party” for the
purpose of recovery of attorney fees and other litigation costs in any related forfeiture proceeding
pursuant to 28 U.S.C. § 2465(b)(1).

The defendant agrees that by virtue of her plea of guilty she waives any rights or cause of
action to claim that she is a “substantially prevailing party” for the purpose of recovery of
attorney fees and other litigation costs in any related forfeiture proceeding pursuant to 28 U.S.C.
§ 2465(b)(1).

THE SENTENCING GUIDELINES

Applicability

The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that she has no right to withdraw her guilty
plea if her sentence or the Guideline application is other than she anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

Acceptance of Responsibility

At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant’s adjusted offense level under § 3E1.1(a) of the Sentencing Guidelines, based on
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 4 of 10

E. Greg Cerritelli, Esq.
Page 4

the defendant’s prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under § 3E1.1(a) and her offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E1.1(b) which recommends that the Court reduce
the defendant’s Adjusted Offense Level by one additional level based on her prompt notification
of her intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government’s recommendations on the reductions.

The above-listed recommendations are conditioned upon the defendant’s affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney’s Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant’s financial
condition. The defendant expressly authorizes the United States Attorney’s Office to obtain a
credit report concerning the defendant.

In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3E1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw her guilty plea or
takes a position at sentencing, or otherwise, which, in the Government’s assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that she may not withdraw her plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

Determination of Quantity

 

The parties agree and acknowledge that the quantity of heroin reasonably foreseeable
to the defendant as a result of the offense is at least 60 grams but less than 80 grams. The
defendant waives any right to a jury trial or a sentencing hearing on the issue of the quantity of
controlled substances involved in the offense.

Guideline Stipulation

The parties agree as follows:

The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 5 of 10

E. Greg Cerritelli, Esq.
Page 5

The defendant’s base offense level under U.S.S.G. § 2D1.1(c)(10) is 20. Two levels are
subtracted under U.S.S.G. § 3B1.2 for the defendant’s role in the offense. Three levels are
subtracted under U.S.S.G. § 3E1.1 for acceptance of responsibility, as noted above, resulting in a
total offense level of 15.

Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant’s Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

A total offense level 15, assuming a Criminal History Category I, would result in a range
of 18 to 24 months of imprisonment (sentencing table), and a fine range of $7,500 to $1,000,000,
U.S.S.G. § 5E1.2(c)(3). The defendant is also subject to a supervised release term of 3 years to
life. U.S.S.G. § 5D1.2.

Further, if, prior to the time of sentencing, the defendant meets the criteria delineated in
U.S.S.G.§ 5C1.2, the so-called “safety valve,” and the Court finds that the offense did not result
in serious bodily injury or death as provided in U.S.S.G. § 5C1.2(a)(3), the Government agrees
that it will not oppose an additional two-point Guideline reduction pursuant to U.S.S.G.

§ 2D1.1(b)(18), bringing the defendant’s adjusted offense level to 13 which, in Criminal History
Category I, carries a range of imprisonment of 12 to 18 months and a fine range of $5,500 to
$1,000,000.

The Government and the defendant reserve their rights to seek a departure or a non-
Guidelines sentence, and both sides reserve their right to object to a departure or a non-
Guidelines sentence. The Government reserves its right to seek an upward departure under
ULS.S.G. § 5K2.1.

The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that she will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

Information to the Court

The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant’s background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 6 of 10

E. Greg Cerritelli, Esq.
Page 6

WAIVER OF RIGHTS

The defendant acknowledges and agrees that she is knowingly, intelligently, and
voluntarily waiving the following rights:

Waiver of Trial Rights and Consequences of Guilty Plea

The defendant understands that she has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent her.

The defendant understands that she has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against her, the right
not to be compelled to incriminate herself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in her defense. The defendant understands that
by pleading guilty she waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

The defendant understands that, if she pleads guilty, the Court may ask her questions
about each offense to which she pleads guilty, and if she answers those questions falsely under
oath, on the record, and in the presence of counsel, her answers may later be used against her in a
prosecution for perjury or making false statements.

Waiver of Statute of Limitations

The defendant agrees that, should the conviction following defendant’s guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

Waiver of Right to Challenge Conviction

The defendant acknowledges that under certain circumstances she is entitled to challenge
her conviction. By pleading guilty, the defendant waives her right to appeal or collaterally attack
her conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims she might raise, the defendant waives her right to
challenge her conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 7 of 10

E. Greg Cerritelli, Esq.
Page 7

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, she is entitled to challenge
her sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 24 months of
imprisonment, 3 year term of supervised release, a $100 special assessment, and a fine of
$1,000,000, even if the Court imposes such a sentence based on an analysis different from that
specified above. The Government and the defendant agree that this waiver applies regardless of
whether the term of imprisonment is imposed to run consecutively to or concurrently with, in
whole or in part, the undischarged portion of any other sentence that has been imposed on the
defendant at the time of sentencing in this case. Furthermore, the parties agree that any challenge
to the defendant’s sentence that is not foreclosed by this provision will be limited to that portion
of the sentencing calculation that is inconsistent with (or not addressed by) this waiver. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel
in an appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that she is entering into this agreement and is pleading
guilty freely and voluntarily because she is guilty. The defendant further acknowledges that she
is entering into this agreement without reliance upon any discussions between the Government
and her (other than those described in the plea agreement letter), without promise of benefit of
any kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges her
understanding of the nature of the offense to which she is pleading guilty, including the penalties
provided by law. The defendant also acknowledges her complete satisfaction with the
representation and advice received from her undersigned attorney. The defendant and her
undersigned counsel are unaware of any conflict of interest concerning counsel’s representation
of the defendant in the case.

SCOPE OF THE AGREEMENT

The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to her with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving her.

COLLATERAL CONSEQUENCES

The defendant understands that she will be adjudicated guilty of each offense to which
she has pleaded guilty and may thereby be deprived of certain federal benefits as provided in 21
U.S.C. § 862 and will be deprived of certain rights, such as the right to hold public office, to
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 8 of 10

E. Greg Cerritelli, Esq.
Page &

serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if she is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future.. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
she is licensed, or with which she does business, as well as any current or future employer of the
fact of her conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

The defendant’s guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of her participation in the
offense conduct which forms the basis for the charge in the superseding indictment in this case.

The defendant understands that if, before sentencing, she violates any term or condition
of this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw her guilty plea.

NO OTHER PROMISES

 

The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

This letter shall be presented to the Court, in open court, and filed in this case.

Very truly yours,

JOHN H. DURHAM
UNITED STATES ATTORNEY

A hull we

NATASHA M. FREISMUTH
ASSISTANT UNITED STATES ATTORNEY

 
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 9 of 10

E. Greg Cerritelli, Esq.
Page 9

The defendant certifies that she has read this plea agreement letter or has had it read or
translated to her, that she has had ample time to discuss this agreement with counsel and that she
fully understands and accepts its terms.

__ 1Op10fpq
KIMBERLY OMAN Date
The Defendant

I have thoroughly read, reviewed and explained this plea agreement to my client who
advises me thatshe understands and accepts its terms,

E. GREG CERRITELLI, ESQ. Date

Attorney for the Defendant

 
Case 3:18-cr-00260-MPS Document 225 Filed 10/10/19 Page 10 of 10

E. Greg Cerritelli, Esq.
Page 10

RIDER CONCERNING RESTITUTION

The Court may order that the defendant make restitution under 18 U.S.C. § 3663 as
follows:

1. Ifthe offense resulted in damage to or loss or destruction of property of a victim of the
offense:

A. Return the property to the owner of the property or someone designated by the owner; or

B. Ifreturn of the property is impossible, impracticable, or inadequate, pay an amount equal
to:

The greater of -
(1) the value of the property on the date of the damage, loss, or destruction; or

(ID) the value of the property on the date of sentencing, less the value as of the date the
property is returned.

2. In the case of an offense resulting in bodily injury to a victim —

A. Pay an amount equal to the costs of necessary medical and related professional services
and devices related to physical, psychiatric, and psychological care; including non-
medical care and treatment rendered in accordance with a method of healing recognized
by the law of the place of treatment;

B. Pay an amount equal to the cost of necessary physical and occupational therapy and
rehabilitation; and

C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
and other expenses incurred during participation in the investigation or prosecution of the
offense or attendance at proceedings related to the offense.

The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant’s re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614.
